      3:21-cv-00047-JMC          Date Filed 06/02/21       Entry Number 13         Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Antwan Hopkins,                         )              Civil Action No.: 3:21-cv-00047-JMC
                                        )
                     Plaintiff,         )
                                        )
       v.                               )                            ORDER
                                        )
10 Unknown Agents et al; Craig          )
Janokowski, F.B.I. Agent; Other Unknown )
Agents,                                 )
                                        )
                     Defendants.        )
____________________________________)

       Plaintiff Antwan Hopkins, a pro se1 federal pretrial detainee, initiated this civil rights action

pursuant to 42 U.S.C. § 1983 against Defendants 10 Unknown Agents et al; Craig Janokowski,

F.B.I. Agent; and Other Unknown Agents (collectively “Defendants”), alleging violations of his

constitutional rights as protected by the Fourth and Fourteenth Amendments to the United States

Constitution. (See ECF No. 1.)

       By Order issued March 9, 2021, the court provided Plaintiff with an opportunity to submit

the documents necessary to bring the case into proper form for evaluation and possible service of

process. (See ECF No. 7.) Plaintiff was warned that failure to provide the necessary information

within a specific time period would subject the case to dismissal. (Id. at 1.) Plaintiff did not

respond to the Order and the time for response has lapsed. Plaintiff has failed to prosecute this

case and has failed to comply with an Order of this court. Therefore, the case is dismissed without


1
  “Because he is a pro se litigant, Plaintiff’s pleadings are construed liberally by the court and held
to a less stringent standard than attorneys’ formal pleadings.” Simpson v. Florence Cty. Complex
Solicitor’s Office, Civil Action No.: 4:19-cv-03095-JMC, 2019 WL 7288801, at *2 (D.S.C. Dec.
30, 2019) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)). “This, however, ‘does
not transform the court into an advocate’ for Plaintiff; the court is not required to recognize
Plaintiff’s claims if there is clearly no factual basis supporting them.” Id. (quoting Weller v. Dep't
of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990)).
                                             Page 1 of 2
      3:21-cv-00047-JMC         Date Filed 06/02/21       Entry Number 13       Page 2 of 2




prejudice pursuant to Rule 41 of the Federal Rules of Civil Procedure. See Link v. Wabash R.R.

Co., 370 U.S. 626, 630–31 (1962) (“The authority of a court to dismiss sua sponte for lack of

prosecution has generally been considered an ‘inherent power,’ governed not by rule or statute but

by the control necessarily vested in courts to manage their own affairs so as to achieve the orderly

and expeditious disposition of cases.” (citations omitted)).

       IT IS SO ORDERED.




                                                                United States District Judge
June 2, 2021
Columbia, South Carolina




                                            Page 2 of 2
